 AO 442 (Rev. 12I 85) Warrant for Arrest
                                        0
                                         UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                              WESTERN DIVISION


 UNITED STATES OF AMERICA

          v.
                                                                                     CRIMINAL CASE: 5:18-CR-00519-1D(4)
 DOMINIQUE WILLIAMS


 To: The United States Marshal and any Authorized United States Officer. YOU ARE HEREBY COMMANDED to arrest

. DOMINIQUE WILLIAMS and.he/she shall be brought before the nearest Magistrate/Judge to answer an

 _X_Indictment _ _Superseding Indictment _ _ _Criminal Information_Complaint

 _ _ Order of Court: _Violation Notice_Probation Violation Petition charging him/her with:

 Count I - 18 U.S.C. §§ 922U) and 924: Possession ofa stolen firearm
 Count 2 - 21 U.S.C. § 84l(a)(l): Possess with the intent to distribute a quantity of heroin
 Count 3 - 18 U.S.C. § 924( c )(l)(A)(i): Possession of a firearm in furtherance of a drug trafficking crime



                                                                          clerk of court
                                                                          Title of Issuing Officer

                                                                          DECEMBER 20, 2018 - RALEIGH, NORTH CAROLINA
 signature                                                                Date and Location



                                                                   RETURN

    This warrant was received and executed with the arrest of the above named defendant at



    DATE RECEIVED                                 NAME AND TITLE OF ARRESTING                   NAME
                                                  OFFICER
   1------'----+------''-"'-------1               ~ r,,.f-r.1/~HA- ..JE"/7/1-.                  ~




                                                                                                                       FILED
                                                                                                                    JAN 0"I 2019
                                                                                                                PETER A. MOORE, JR., CLERK
                                                                                                                 US DIS~~~T, EDNC.
                                                                                                               BY                   DEPCLK
                       Case 5:18-cr-00519-D Document 11 Filed 01/07/19 Page 1 of 1
